McMurray, Presiding Judge.
Defendant was convicted of arson in the first degree and moved for a new trial. The trial court denied defendant’s new trial motion and she appeals. Held,-.
1. “Reviewing the transcript in the light most favorable to the verdict, we find the circumstantial evidence sufficient to enable any rational trier of fact to find the defendant guilty of arson in the first degree (OCGA § 16-7-60). Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Brown v. State, 195 Ga. App. 532 (1) (394 SE2d 378) (1990).” Collins v. State, 201 Ga. App. 433 (1), 434 (411 SE2d 341).
2. Defendant contends the trial court erred in failing to instruct the jury, without request, that the law presumes every fire to be accidental until the State proves otherwise. This contention is controlled adversely to defendant by Randall v. State, 3 Ga. App. 653 (3) (60 SE 328). See also Pulliam v. State, 196 Ga. 782, 792 (10) (28 SE2d 139); Jones v. State, 50 Ga. App. 97 (176 SE 896).

Judgment affirmed.


Sognier, C. J., and Cooper, J., concur.

*651Decided December 4, 1992.
Ronnie K. Batchelor, for appellant.
Thomas C. Lawler III, District Attorney, Debra K. Turner, Assistant District Attorney, for appellee.